UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4083


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

WILLIAM ARTHUR BROWN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:92-cr-00270-GCM-1; 3:04-cv-00594-GCM)


Submitted:    January 22, 2009              Decided:   March 9, 2009


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina, Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William Arthur Brown was granted relief in part on his

28 U.S.C.A. § 2255 (West Supp. 2008) motion.                 The district court

corrected     Brown’s     drug   conspiracy       sentence      for     Count   2   by

lowering     his    sentence     for     that    count     to     240    months     of

imprisonment from 360 months.             The court granted relief as the

record reflected that counsel provided ineffective assistance by

failing to note that Brown’s prior qualifying drug offense had

been dismissed.         Without the prior qualifying offense, Brown’s

statutory maximum sentence dropped from thirty to twenty years.

See 21     U.S.C.   § 841(b)(1)(C)       (2006).      In   its    order     granting

Brown § 2255 relief, in part, the court specifically noted that

it was only lowering Brown’s sentence for Count 2 and that all

his other sentences, terms and conditions remained the same. *

            Brown    appeals     from    the    amended    criminal       judgment,

raising two issues: (1) whether the district court erred by not

holding a resentencing hearing prior to entering the amended

judgment;    and    (2)   whether       his    six-year    term    of    supervised

release for Count 2 was erroneous.              For the reasons that follow,

we affirm.




     *
       Brown was also serving four 240-month concurrent sentences
for money laundering.



                                          2
             We find no abuse of discretion in the district court’s

decision     to     correct    Brown’s     sentence     without    holding    a     new

sentencing hearing.           United States v. Hadden, 475 F.3d 652, 667

(4th Cir. 2007) (stating review standard).                    Next, Brown argues

that his six-year term of supervised release for Count 2 is

improper under 18 U.S.C. § 3583(b)(2) (2006), which states that

a   Class    C     felony   allows    a    maximum     term   of   three    years    of

supervised release.           We have previously rejected this argument,

noting      that    the     applicable     term   of     supervised      release     is

contained in the statute governing his offense of conviction.

See United States v. Pratt, 239 F.3d 640, 647-48 (4th Cir. 2001)

(holding that § 3583(b)(2) does not cap the period of supervised

release that a district court may impose under § 841(b)(1)(C)).

             Accordingly, we affirm Brown’s sentence.                    We dispense

with oral argument because the facts and legal contentions are

adequately        presented    in    the   materials     before    the     court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                            3